 In the Matter ofBROWNCOMPANYandUNITEDMINEWORKERSofA_1LLI:IUA,DISTINCTJOCase No. 1-C-0499.Decided January7, 1946DECISIONANDORDEROn June 14, 1945, the Trial Examiner issued his intermediate Re-port in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practices,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the respondent filed exceptions to theIntermediate Report and a brief in support thereof.On December6, 1945, the Board heard oral argument at Washington, D. C. Therespondent and the Union participated in the argument.The Board has considered the rulings made by the Trial Examinerat the hearing and finds that iio prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, with the additions notedbelow :1.The respondent contends, in effect, that the principle enunciatedin theMississippi Valley Structural Steel Companycase,' is appli-cable in the instant case and hence precludes the Board from holdingthe respondent responsible for the union activities of its supervisoryemployees.We do not agree. In the abcve cited case, the recordshowed that the charging union therein had specifically solicited andaccepted for membership certain supervisory employees, and hadagreed that they were eligible to participate in a consent election. Inthese circumstances, the Board concluded that the supervisory em-ployees in question actually were members of the 'bargaining unitclaimed by the charging union, and that therefore their union activi-tieswere attributable to the employer only upon a showing that theemployer "encouraged, authorized or ratified their activities or acted1(4X I. R B 7865 N L R B, No. 43208 BROWN COMPANY209in such manner as to lead the employees reasonably to believe that theforemen [supervisors] were acting on behalf of management." Suchcircumstances, however, are not present in the instant case.For ex-ample, it does not appear that any of the supervisory employees in-volved in the instant case were actually solicited to, or did, join theUnion.Indeed, the only affirmative evidence discloses that super-visory employees were not sent invitations by the Union to attend itsorganizing meeting of November 5, 1944.2. In discussing the formation of the Association, the Trial Ex-aminerinadvertently found that the bank loan obtained by theAssociation had been endorsed by the respondent's officers and itsattorney.However, the record shows and we find that the loanwas endorsed by the officers and attorney of the Association and notthose of the respondent.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Brown Company, Berlin,New Hampshire,and its officers,agents, successors and assigns,shall :1.Cease and desist from :(a)Dominating or interfering with the administration of BrownCompany OfficeWorkers' Association,Incorporated,orwith theformation or administration of any other labor organization of itsemployees,and from contributing support to Brown Company OfficeWorkers' Association,Incorporated,or to any other labor organiza-tion of its employees;(b) In any other manner interfering with, restraining,or coerc-ing its employees in the exercise of the right to self-organization, toform labor organizations,to join or assistUnited MineWorkersof America, District 50, or any other labor organization,to bargaincollectively through representatives of their own choosing, and toengage in concerted activities,for the purpose of collective bargain-ing or other mutual aid or protection,as guaranteed in Section 7 ofthe Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Disestablish and refrain from recognizing Brown CompanyOffice Workers' Association,Incorporated,or any successor thereto,as the representative of any of its employees for the purpose of deal-ing with the respondent concerning grievances,labor disputes,wages,rates of pay, hours of employment, or other conditions of employment;(b)Post in all its offices at Berlin, New Hampshire,copies ofthe notice attached to the Intermediate Report, marked "Appendix 210DECISIONS OF NATIONAL 'LABOR RELATIONS BOARDA." 2Copies of said notice, to be furnished by the Regional Directorfor the First Region, shall after being duly signed by the respondent'srepresentative, be posted by the respondent immediately upon receiptthereof, and maintained by the respondent for sixty (60) consecutivedays thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the respondent to insure that said notices are not altered,defaced, or covered by other material;(c)Notify the Regional Director for the First Region in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.MR. GERARD D. REILLYtook no part in the consideration of theabove Decision and Order.INTERMEDIATE REPORTRobert E. Greene, Esq.,for the BoardStanley and Smoyer, by HarryE Smoyer,lcsq,of Cleveland,Ohio, andJohnW. Jordan, Esq,of Berlin,N. H., for the respondent.Grant and Angoff,bySamuel E. Angoff, Esq,of Boston,Mass.,for the UnionArthur 0. Dupont, Esq.,of Berlin,N. H., for the Association.STATEMENTOF THE CASEUpon a charge duly filed January 6, 1945, by United Mine Workers of America,District 50, herein called the Union, the National Labor Relations Board, hereincalled the Board, by the Regional Director for the First Region (Boston, Mass ),issued itscomplaint dated March 10, 1945, against Brown Company,Berlin, NewHampshire,herein called the respondent, alleging that the respondent had en-gaged in and was engaging in unfairlabor practices within the meaning of Sec-tion 8(1) and (2) and Section 2 (6) and(7) of the National LaborRelationsAct, 49 Stat. 449, herein called the Act.With respect tothe unfair laborpractices the complaint alleged in substance,that: (1) the respondent on or about October 3, 1944, warned certain of its em-ployees thatworking conditionswould be "worsened" if the Union won an electionthenpending amongcertain of its employees : and oil or about January 11, 1945,warned certain of its employees not to vote in an election then pending amongcertain of its employees; (2) the respondent did on November 5, 1944, initiate,form, sponsor and promote the formation of Brown Company Office Workers'Association, Incorporated, hereinafter called the Association, and thereafter as-sisted,encouraged, contributed support to, interfered with the administrationof, and dominated the Association ; (3) by said acts the respondent has interferedwith, restrained, and coerced its employees in the exercise of rights guaranteedin Section7 of the Act.Copies of the complaint accompanied by notice of hearing were duly servedupon the respondent, the Union, and the Association.s Said notice,however,shall be,and it hereby is, amended by striking from the first para-graph thereof the words"The Recommendations of a Trial Examiner"and substitutingin lieu thereof the words "A Decision and Order." BROWN COMPANY211On April 7, 1945, the respondent filed its answer denying that it had engagedin the alleged unfair labor practices.Pursuant to notice, a hearing was held at Berlin, New Hampshire, from April24 to 26, 1945, inclusive, before Louis Plost, the undersigned Trial Examiner,duly designated by the Chief Trial Examiner. At the opening of the hearing theAssociation filed a motion to intervene.The undersigned granted the motion.Counsel for the Board moved to strike certain portions of the respondent's an-swer.The motion was granted in part and denied in partCounsel for therespondent moved to strike certain allegations of the complaintThe motionwas denied.All parties were represented by counsel and participated in thehearing and were given full opportunity to examine and cross-examine wit-nesses, and to introduce evidence bearing upon the issues.At the close of thehearing counsel for the respondent moved to dismiss the complaint.The motionwas denied.Likewise at the close of the hearing counsel for the Board movedto conform the complaint to the proof with respect to formal matters. Themotion was granted without objection.The parties were afforded an oppor-tunity to argue orally.Counsel for the Union argued orally on the record. Theparties were granted leave to file briefs with the undersigned.Briefs have beenreceived from counsel for the Board and the respondentUpon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYBrown Company is a Maine corporation with its principal office and plantsat Berlin, New Hampshire, where it is engaged in the manufacture and saleof pulp, paper, paper towels, Onco (a material used as a substitute for leather),tubular products, and chemicalsIn addition to one pulp and two paper mills,the Onco plant, and the tubular products plant, the respondent owns and oper-ates a research laboratory and experimental paper mill, a hydroelectric andsteam-generating plant, and a plant facility railroad. In its manufacturingprocesses, the respondent uses pulp wood, sulphur, limestone, alum, resin, salt,a substitute for latex, pitch, and other materials.During the period from De-cember 1, 1943 to November 21, 1944, approximately 77 percent of the materialsso used was transported to the Berlin plant from points outside the State ofNew Hampshire. The total value of these raw materials was approximately$6,000,000.During the same period, the respondent's sales amounted to $19,-000,000, of which approximately 96 percent represented sales of goods transportedto points outside the State of New Hampshire.The respondent concedes that it is engaged in commerce within the meaningof the Act'II.THE ORGANIZATIONS INVOLVEDUnitedMine Workers of America, District 50, and Brown Company OfficeWorkers' Association, Incorporated, are labor organizations admitting to mem-bership employees of the respondent.1 The Board has taken jurisdiction of the respondentSeeBrown CompanyandUnitedMane Workers of America, Distract 50,59 N L. R B. 216. 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDM. THE UNFAIR LAB ORPRACTICESA. Domination and interference with the formation and administration of theAssociation'1.Events preceding the organization of the AssociationThe Union has been recognized by the respondent and has represented therespondent's production employees (through its affiliate, Pulp Sulphite andChemical Workers Local Union, No. 12175) under contract with the respondentsince 1941, and has represented the respondent's pulpwood truck drivers since1944.In October 1944, some of the respondent's office employees requested thatthe Union organize them. The Union held several meetings composed of groupsof three or four office employees each for the purpose of discussing organization.In late October, the Union distributed a handbill addressed to the respondent'soffice workers and on November 2, the Union mailed letters to 50 selected officeemployees inviting them to attend an organizational meeting on November 5. Theletter advised that the recipient, "bring an office worker friend with you -."Alfred Tourangeau, employed by the respondent as a cost clerk, who had notreceived one of the afore-mentioned letters, learned of the projected meeting.Thereafter, Tourangeau together with Maurice Oleson, employed as a senioraccountant,who also had not received the Union's letter, spoke to fellowemployees, urging their attendance at the forthcoming meeting.Tourangeaudiscussed the advertised union meeting with his immediate supervisor and withother of the respondent's supervisors.He and Oleson not only spoke to theemployees in the office in which they worked but left their own places of em-ployment to visit other buildings and offices of the respondent in order to urgeemployees to attend the meeting.The visits were made during working time!The Union's organizational meeting. was held as scheduled on November 5.Approximately 175 of the respondent's office employees attended.Among thosewho attended the meeting were supervisory officials of the respondent, includingthe head of its accounting department, other department beads, and variousassistant department heads.The respondent's department heads exercise suchauthority that their recommendations regarding employee's status is unques-tioned by the respondent. Its assistant department heads' recommendations aregiven weight.Gloria Lepage,' secretary to the respondent's personnel director,attended the meeting and took written notes during its progress. Lepage ad-dressed the assemblage.The tenor of her remarks was that organization of therespondent's office employees by the Union was not desirable.During the courseof the meeting Tourangeau and Oleson asked questions of the chairman.Theirquestions indicated hostility toward the Union.Oleson offered a motion to theeffect that it was the sense of the gathering not to affiliate with the Union. Thechair refused to entertain Oleson's motion and the meeting was then adjourned.2.The organization of the AssociationPrior to the above related events no attempt had been made by any group toorganize the respondent's office employees.Immediately following the Union's meeting a small group, headed by Touran-geauand Oleson met at Oleson's home and decided to form an independent labor2 The findings herein are based on uncontroverted and credited testimonyThe re-spondent called no witnesses3Oleson testified that he and Tourangeau were interested in obtaining an expression froma majority of the office employeesTourangeau and Oleson were not in favor of organiza-tion of office workers by the Union.'The Union mailed Lepage a letter of invitation BROWN COMPANY213organization.The following day, November 6, Tourangeau and Oleson prepareda letter setting forth their aims.They had this letter printed (the expensebeing borne by Tourangeau) and later distributed it among the respondent'soffice employees.Also on the same day Tourangeau and Oleson visited John W.Jordan, the respondent's resident attorney, informed him of their intention toform a labor organization, and sought his advice and guidance. Jordan toldthem that being the respondent's attorney he could not advise them and suggestedthey retain a local attorney.Apparently, various local attorneys were namedduring the discussion.'Jordan suggested "some lawyer like Thayer and Dupont"or "Rich and Dupont" The Association later retained Arthur O. Dupont, alocal attorney who is also city solicitor of Berlin.The next day, November 7, Tourangeau, Maurice Oleson, and Warren Oleson,a brother of Maurice Oleson, prepared a petition calling for the formation of a"local office workers' Protective Association."The petition was drawn byWarren Oleson, in the respondent's office, during working time. Immediatelythereafter, Tourangeau and Oleson began to circulate separate copies of thepetition for signatures among the office employeesTourangeau obtained thesignature of his immediate supervisor, who asked Tourangeau to take his signa-ture.As the men circulated the petition they also distributed the letter printedthe preceding day.Solicitation was open, during working hours, and with fullknowledge of supervision.Later in the day, Tourangeau's supervisor, who hadsigned the petition, told him not to circulate it on the respondent's timeThehead of the accounting department, who also signed the petition, gave the sameinstructions to Oleson, and thereupon Tourangeau and Oleson requested time off.The request was granted.The time off was not deducted from their pay butthey were required to make it up.' The respondent's records show that throughMaurice Oleson took72 day off each day.Warren Oleson was off '1/2 day November 6, and 1/2 dayNovember 9.Tourangeau and Oleson not only circulated the petition in theoffices in which they were employed but visited other buildings and offices of therespondent and openly circulated the petition therein.They contacted em-ployees at their work.They obtained the signatures of various department headsand assistant department heads'`They were not stopped or reprimanded.°There are five practicing attorneys in Berlin°This practice was customary' Among the supervisory officials who signed the first petition calling for the formation ofthe Association appearLeon DubeyWm. J. Oleson, Jr.*Edwin Howe(*)Frank Sheridan*T B Martell*R. E. Tetley*A.W. O'ConnellA. B. WalkerThe above named, exercise such authority over employees that their recommendations arefollowed by the respondent without question.Colonel Berwick.EleanorPettingill*Gordon Clark*11. E. Pettingil*A. P. GoogansWilliam Sharp*Dorothy MurrayFred WalkerThe above named can make recommendations carrying weight.The first petition was composed of several identically headed sheets, which were sepa-rately circulatedThe first names to appear on one of these sheets are Wm. J. Oleson, Jr.,(not related to Maurice Oleson) and Leon DubeyIt is significant to the undersigned thatDubey requested that his signatures be taken, inasmuch as his name appears directly belowthat of Oleson.The name of R. E Tetley appears directly under that of the circulators ofthe petition.The name of A. B Walker is third on one of the sheets. All the abovenamed (except the circulator) are department headsThe names marked with an asteriskalso appear on the second petition circulated by the Association after its organization ashereinafter discussed.Frank Sheridan signed only the second petition 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDTourangeau and Oleson were aided in circulating the petition by WarrenOleson and Joseph E Fournier. Fournier obtained the signature of his super-visor, and while holding the petition in his hand asked and received permission toleave his work.He then visited another building and obtained signatures.The respondent's operation is scattered over an area of about 3 miles in lengthwith its offices and buildings within this areaTourangeau and Oleson visitedall these officesSupervisors readily signed the petition and permitted its circu-lation among employees at their workAs evidenced by its pay i oil of January28, 1945, the respondent employs approximately 269 office workersFrom Novem-ber 7 to November 9, the circulators of the petition obtained the signatures of250 employees thereon.On November 9, a general meeting of those signing the petition and other officeemployees of the respondent was held for the purpose of perfecting the organiza-tion of the Association.Notice was given verbally and over the respondent'sinter-office telephone system.'Some of the supervisors who signed the petition were present at the meeting.The petition was used as a roll, the names being read, and a record of attendancemade.Tourangeau and Oleson were elected co-chairmen of the organization.Other officers and directors were also elected.On November 11, the Association asked an appointment with management, forthe express purpose of obtaining recognitionAt the time it made this requestthe Association presented the original petition, fully signed, to the respondent asevidence of its majority status among the office employeesOn November 18, therespondent met with representatives of the Association.Attorney Dupont waspresent at this meeting.The respondent raised objection to its supervisory em-ployees being within the Association's membership, and refused to recognize theAssociation until it had obtained certification by the Board.The respondent hasnot since recognized or dealt with the Association.On November 24 the Association circulated n second petition prepared by itsattorney.The petition was headed "Articles of Agreement." 9 It was circnlal edand signatures were obtained in the same manner as was the first petition.Not-withstanding the respondent's objection to the fact that its supervisory officials'names appeared on the first petition, a majority of those supervisors who signed"The retold contains testimony to the effect that employees were at all times free touse the respondent's telephone system.The petition read as followsArticles of AgreeaaeatBROWN COMPANY OFFICE WORKERS' ASSOCIATIONWe, the undersigned, office workers of the Brown Company, of Berlin, in the Countyof Coos and State of New Hampshire, do hereby associate ourselves as an independentunion for the specific purpose of collective bargaining with our employer, the BrownCompany, and do hereby adopt the following Articles of AgieementArticle 1 The name of this Association shall be "Brown Company Office Workers'Association.".Article 2 The object for which this association is organized is for the purpose ofcollective bargaining under the National Labor Relations ActArticle 3The following listed office workers are hereby authorized to net as a Boardof Directors for this Association, until their successors are elected : Altred Tourangeau,Co-Chaunian, Maurice Olesen, Co-Chan man, Joseph Fournier, Joe Markovich, BettyPilgrim, Joyce Shevlin, Norman Hernianson, Lucille Maiois, Martin Lynch, RolandLapage, Leandre Cote, and Doris PinetteArticle 4 The Board of Directois is empowered with the authority to incorporatethe Association under the corporation laws of the State of New Hampshire, and toelect from its membership the officers of the corporation, and to further do all thingsnecessary for the attainment of the above objectives of this Association, as the samewere approved at a special meeting of the office workers of the Brown Company calledfor said purposes on November 9th, 1944. BROWN COMPANY215the first petition also signed the second.1°The Association did not inform itsmembers that supervisors were to be denied membership or that the respondentobjected to their membership within the Association; nor did any of the super-visors formally withdraw from the Association.The respondent did not informits office employees of its objection to the presence of supervisors within the Asso-ciation, other than to state its position to the Association's committee, and therespondent did not disavow the actions of its supervisors in participating in theformation of the Association.On January 4, 1945, the Association held a formal meeting at which officerswere elected.At least one of the respondent's supervisors actively participatedin the meeting and moved the election of a director.Although formally incorporated, the Association has made no provision for thecollection of dues.Funds have been obtained through a bank loan endorsed bythe respondent's officers and its attorney.Tourangeau has been reimbursed forhis previous outlay of money from these funds.Concluding findings as to the respondent's domination of, and interference with,the AssociationThe record is clear that the first attempt ever made to organize the respondent'soffice employees was that of the Union,as above related.Immediately following the Union's announcement of its proposed organizationalmeeting, Tourangeau and Oleson,openly,on the respondent's time and property,with full knowledge of the respondent's supervisors,embarked on a campaigndesigned to frustrate the Union.The respondent's supervisory officials in con-siderable number, some ranking as department heads, attended a union meet-ing which was admittedly"packed"with anti-union elements.Following theUnion's meeting,Tourangeau,Oleson, and others circulated the petition callingfor the formation of the Association.The respondent's supervisors partici-pated by signing his petition.Between November 7 and 9, 250 of the respond-ent's office employees signed the petition.They were solicited in widely scat-tered oflices,at their desks,whileat work. Supervisors made no objection ; onthe contrary,they too signedthe petition.Two days after the petition firstappeared,the organizationof the Associationwas perfected,at a well attendedmeeting at which supervisors were present and the names of supervisors notpresent were read from the roll of members.The respondent points out in its brief, and the evidence shows, that at thetime the Association requested recognition the respondent objected to the presenceof its supervisors among the Association'smembersThereafter,a new petitionwas circulatedThe secondpetitionwas not signed by all thosesupervisors whosenames appear on the first,but a majority of the supervisors who signed the firstpetition also signed the second.The undersigned attaches little significance toany supervisor's alleged withdrawal from the Association by his mere failure tosign the second petition.Having participated originally,any subsequent with-drawal on the part of the supervisor is immaterial"Moreover,it does not appearthat the respondent sought to dissipatethe effectof its supervisor's acts by anydirect pronouncement to its employees or by disavowing the conduct of itssupervisors in lending support to the AssociationThe respondent points outthat the United Hine Workersof America admitssupervisors to membership generally,and impliesthat thereforthe Union is inno position to complain of the presence of supervisorson the Association's roll.The undersigned finds no merit in thiscontentionThere isan obvious differencein a supervisor being accorded membership in a union having a historical back-'0 Seefootnote7, supra."SeeN. L R. B. v Gulf PublicService Company,116 F. (2d) 852(C. C. A. 5). 216DECISIONSOF NATIONALLABOR RELATIONS BOARDground permitting such membership and a supervisor joining a labor organizationin the process of formation, participating in such formation, or preceding theemployees under his control into its membership.The respondent argues that it has at all times complied with the Act; con-sistently followed a policy of non-interference with reference to the organizationalefforts of its employees; never attempted to prevent organization of its employees,and cites as proof of its impartial attitude the fact that no prior charges of unfairlabor practices have been filed against it.The undersigned is not persuaded bythese arguments."The respondent employs approximately 269 office workers. The undersigned isconvinced from the entire record that 250 of these employees would not havesigned a petition nor perfected a labor organization all within a period of 2 dayshad the names of their department heads and assistant department heads notappeared on the petition they were asked to sign and had these supervisoryofficials not been present at the organizing meeting.Under these circumstancesit cannot be said that the respondent's employees exercised that free choice toselect their bargaining representatives as guaranteed by the ActUpon the entire record in the case the undersigned finds that the respondenthas dominated and interfered with the formation and administration of theBrown Company Office Workers' Association, Incorporated, and has contributedsupport thereto, and that thereby the respondent has interfered with, restrained,and coerced its employees in the exercise of rights guaranteed in Section 7 ofthe Act."IV.THE EFFECTOF THE UNFAIR LABOR PR ACTICjES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYSince it has been found that the respondent has engaged in certain unfairlabor practices, it will be recommended that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.Since it has been found that the respondent dominated and interfered withthe formation and administration of Brown Company Office Workers' Associa-tion, Incorporated, and contributed support to it, it will be recommended thatthe respondent disestablish and refrain from recognizing said Association orany successorthereto, as the representative of its employees for the purposeof dealing with the respondent concerning grievances, labor disputes,wages,rates of pay, hours of en:ploynient, or other conditions of employment.12Beside the participation of its supervisory employees in the formation of the Associationthe record also discloses an incident indicating the respondent'santipathy toward theUnionPhilip Smyth,the Union's business agent, testified that about 1 week following theUnion'smeeting of November 5, AlfiedWatt,the respondent's personnel director,stated tohim that a certain eniplovee who had been transferred from production work to office work,at the employee's own request,was not taking the right attitude toward the company byhelping the Union in itteffort to organize the office employees.Sniyth's testimony was notdenied by the respondent and is credited by the undersignedi'The Board sought to prove that on or about October 3, 1944,the respondent warnedcertain of its employees that working conditions would be "worsened" if the Union won anelection then pending,among certain of the respondent's employees,and that on or aboutJanuary 11, 1945,the respondent warned certain of its employees that they should notvote for the Union in a then pending election.The recordcontains no substantial evi-dence to support those allegations and the udersigned will therefor recommend that thecomplaint be dismissed in respect thereto. BROWN COMPANYCoNcLusrows OF LAW2171.United Mine Workers of America, District 50, and Brown Company OfficeWorkers' Association,Incorporated,are labor organizations,within the meaningof Section 2 (5) of the Act.2.By dominating and interfering with the formation and administration ofBrown Company Office Workers'Association,Incorporated,and by contributingsupport to it, the respondent has engaged in unfair labor practices,within themeaning of Section 8 (2) of the Act.3.By interfering with,restraining,and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act,the respondent has engagedin and is engaging in unfair labor practices,within the meaning of Section 8 (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce,within the meaning of Section 2(6) and(7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the un-dersigned recommends that the respondent, Brown Company, Berlin, New Hamp-shire, its officers, agents,successors,and assigns shall:1.Cease and desist from :(a)Dominating or interfering with the administration of Brown CompanyOfficeWorkers' Association, Incorporated, or with the formation of any otherlabor organization of its employees,and from contributing support to BrownCompany Office Workers' Association. Incorporated, or any other labor organiza-tion of its employees ;(b) In any other manner interfering with, restraining,or coercing its em-ployees in the exercise of their rights to self-organization, to form labor organiza-tions, to join or assist United Mine Workers of America, District 50, to bargaincollectively through representatives of their own choosing,and to engage inconcerted activities' for the purpose of collective bargaining or other mutualaid or protection,as guaranteed in Section7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policiesof the Act :(a)Disestablish and refrain from recognizing Brown Company Office Workers'Association,Incorporated,or any successor thereto, as the representative of itsemployees for the purpose of dealing with the respondent concerning grievances,labor disputes,wages, rates of pay, hours of employment or other conditions ofemployment.(b)Post in all its offices at Berlin,New Hampshire,copies of the noticeattached hereto, marked "Appendix A."Copies of said notice, to be furnishedby the Regional Director of the First Region, shall after being duly signed bythe respondent's representative, be posted by the respondent immediately uponreceipt thereof,and maintained by it for sixty(60) consecutive days thereafter,in conspicuous places, including all places where notices to employees are cus-tomarily posted.Reasonable steps shall be taken by the respondent to insurethat said notices are not altered,defaced, or covered by other material.(c)Notify the Regional Director for the First Region, in writing within ten(10) days from the date of the receipt of this Intermediate Report, what stepsthe respondent has taken to comply herewith.It is further recommended that unless on or before ten (10)days from thedate of the receipt of this Intermediate Report, the respondent notifies saidRegional Director in writing that it will comply with the foregoing recommen-dations, the National Labor Relations Board issue an order requiring the re-spondent to take the action aforesaid. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is further recommended that the allegations of the complaint, to the effectthat on or about October 3, 1944, the respondent warned certain of its employeesthat working conditions would be "worsened" if the Union won an election thenpending among certain of the respondent's employees, and that they should notvote for the Union in an election then pending, be dismissed.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective July 12, 1944,any party or counsel for the Board may within fifteen (15) days from the dateof the entry of the order transferring the case to the Board, pursuant to Sec-tion 32 of Article II of said Rules and Regulations file with the Board, Rocliam-beau Building, Washington 25, D. C, an original and four copies of a statementinwriting setting forth such exceptions to the Intermediate Report or to anyother part of the record or proceeding (including rulings upon all motions orobjections) as he relies upon, together with the original and four copies of abrief in support thereof. Immediately upon the filing of such statement ofexceptions and/or brief, the party or counsel for the Board filing the same shallserve a copy thereof upon each of the other parties and shall file a copy withthe Regional Director.As further provided in said Section 33, should any partydesire permission to argue orally before the Board, request therefor must bemade in writing within ten (10) days from the date of the order transferringthe case to the Board.LOUIS PLOST,Trial Examiner.Dated June 14, 1945.APPENDIX ANOTICE TOALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We hereby disestablish Brown Company Office Workers' Association, In-corporated, as the representative of any of our employees for the purposeof dealing with us concerning grievances, labor disputes, wages, rates ofpay, hours of employment, or other conditions of employment, and wewill not recognize it or any successor thereto for any of the above purposes.We will not dominate or interfere with the formation or administrationof any labor organization or contribute financial or other support to it.We will not in any manner interfere with, restrain, or coerce our employees inthe exercise of their right to self-organization, to form labor organizations, tojoin or assist United Mine Workers of America, District 50, or any other labororganization, to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection.All our employees are free to become orremain members of this union, or any other labor organization.BiOWN COMPANY,Employer.Dated---------------------By--------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material